Title: To James Madison from Peter Freneau, 15 November 1805 (Abstract)
From: Freneau, Peter
To: Madison, James


          § From Peter Freneau. 15 November 1805, Charleston. “Having published in the two Gazettes of which I am now the proprietor, the Laws passed at the different Sessions of the 7th. and 8th. Congress and all the Notifications that have issued from the Department of State, for four years past, I beg leave to call upon you to say, what is the compensation to be allowed for those services; you will find on enquiry that I have received none hitherto. whatever the sum may be you will confer a particular favor on ma [sic] if you will direct the payment of it to be made. I mention above that the publications were made both in the City and Country paper, nevertheless I do not urge a claim for double payment; whatever you have paid to other printers I presume will be allotted to me.”
        